       Case 3:20-cv-04439-JSC Document 78 Filed 08/19/21 Page 1 of 3



 1   BOTTINI & BOTTINI, INC.
     Francis A. Bottini, Jr. (SBN 175783)
 2     fbottini@bottinilaw.com
     Yury A. Kolesnikov (SBN 271173)
 3     ykolesnikov@bottinilaw.com
     7817 Ivanhoe Avenue, Suite 102
 4   La Jolla, California 92037
     Telephone: (858) 914-2001
 5   Facsimile: (858) 914-2002
 6   RENNE PUBLIC LAW GROUP
     Louise H. Renne (SBN 36508)
 7     lrenne@publiclawgroup.com
     Ruth Bond (SBN 214582)
 8     rbond@publiclawgroup.com
     Steve Cikes (SBN 235413)
 9     scikes@publiclawgroup.com
     Imran Dar (SBN 296182)
10     idar@publiclawgroup.com
     350 Sansome Street, Suite 300
11   San Francisco, California 94104
     Telephone: (415) 848-7200
12   Facsimile: (415) 848-7230
13   Lead Counsel for Plaintiffs
14   [Additional counsel listed on signature page]
15
                                   UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
17
      R. ANDRE KLEIN et al., derivatively on            Lead Case No. 3:20-cv-04439-JSC
18    behalf of ORACLE CORPORATION and
      ORACLE AMERICA, INC.,                             Plaintiffs’ Response to Defendants’ Motion
19                                                      for Entry of Final Judgment
                                          Plaintiffs,
20
                           vs.                          Hon. Jacqueline Scott Corley
21
      LAWRENCE J. ELLISON, et al.,                      Courtroom E – 15th Floor
22
                                        Defendants,
23
                         – and –
24
      ORACLE CORPORATION and ORACLE
25    AMERICA, INC.,
26                               Nominal Defendants.

27

28


     Plaintiffs’ Response to Defendants’ Motion for Entry of Final Judgment
       Case 3:20-cv-04439-JSC Document 78 Filed 08/19/21 Page 2 of 3



 1          By order dated May 24, 2021, the Court granted Defendants’ motion to dismiss with leave
 2   to amend Plaintiffs’ Section 14(a) claim. Dkt. No. 72. By order dated June 25, 2021, the Court
 3   extended until July 6, 2021, Plaintiffs’ deadline to file an amended complaint. Dkt. No. 76. No
 4   amended complaint was filed. The Court can enter final judgment in the case, dismissing the
 5   claims without prejudice.
 6   DATED: August 19, 2021                         Respectfully submitted,

 7                                                  BOTTINI & BOTTINI, INC.
                                                    Francis A. Bottini, Jr. (SBN 175783)
 8                                                     fbottini@bottinilaw.com
                                                    Albert Y. Chang (SBN 296065)
 9                                                     achang@bottinilaw.com
                                                    Anne Beste (SBN 326881)
10                                                     abeste@bottinilaw.com
11                                                  Yury A. Kolesnikov (SBN 271173)
                                                       ykolesnikov@bottinilaw.com
12
                                                    ______s/ Francis A. Bottini, Jr.__________
13                                                        Francis A. Bottini, Jr.
14                                                  7817 Ivanhoe Avenue, Suite 102
15                                                  La Jolla, California 92037
                                                    Telephone: (858) 914-2001
16                                                  Facsimile: (858) 914-2002

17                                                  RENNE PUBLIC LAW GROUP
                                                    Louise H. Renne (SBN 36508)
18
                                                       lrenne@publiclawgroup.com
19                                                  Ruth Bond (SBN 214582)
                                                       rbond@publiclawgroup.com
20                                                  Steve Cikes (SBN 235413)
                                                       scikes@publiclawgroup.com
21                                                  Imran Dar (SBN 296182)
                                                       idar@publiclawgroup.com
22
                                                    350 Sansome Street, Suite 300
23                                                  San Francisco, California 94101
                                                    Telephone: (415) 848-7200
24                                                  Facsimile: (415) 848-7230
25                                                  Co-Lead Counsel for Plaintiffs
26
                                                    JOHNSON FISTEL, LLP
27                                                  Frank J. Johnson (SBN 174882)
                                                       FrankJ@johnsonfistel.com
28                                                  Brett M. Middleton (SBN 199427)
                                                    1
     Plaintiffs’ Response to Defendants’ Motion for Entry of Final Judgment
       Case 3:20-cv-04439-JSC Document 78 Filed 08/19/21 Page 3 of 3



 1                                                     BrettM@johnsonfistel.com
                                                    John J. O’Brien (SBN 253392)
 2                                                     JohnO@johnsonfistel.com
 3                                                  655 West Broadway, Suite 1400
                                                    San Diego, California 92101
 4                                                  Telephone: (619) 230-0063
                                                    Facsimile: (619) 255-1856
 5
                                                    Attorneys for Plaintiff Alison Sherman
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
     Plaintiffs’ Response to Defendants’ Motion for Entry of Final Judgment
